Beasley, Judge,
dissenting.
I respectfully dissent, as the record shows there are material facts in dispute related to whether or not Dalton Paving failed “ ‘to exercise ordinary care to warn persons using the road of hazards created by its own activities.’ ” M. R. Thomason & Assoc. v. Wilson, 125 Ga. App. 658, 662 (5) (188 SE2d 805) (1972); State Constr. Co. v. Johnson, 88 Ga. App. 651, 657 (3) (77 SE2d 240) (1953). The specific failures listed by plaintiffs do not succumb to conclusive evidence to the contrary. Instead, conflicting evidence on at least some of the particular allegations renders them determinable by a jury.
For example, if the duty of the flagman was to warn approaching traffic of the hazard and control the flow of traffic in such a manner so as not to endanger approaching traffic, the fact that he located himself in such a manner and place so that the result was he could not be seen by the driver of the approaching truck, nor could he see the *746truck, raises an issue as to whether his duty was fulfilled. Had he been in a position to better observe and be better observed, he who was in control of traffic through the site might have been able to clear the way for the runaway truck or direct it to a collision-avoiding path.
Decided March 18, 1988
Rehearing denied April 1, 1988
Howard W. Jones, Bobby Lee Cook, for appellants.
Henry C. Tharpe, Jr., William P. Bailey, for appellee.
Another example is whether defendant’s duty to place advance warning of the construction was fulfilled. This site was at the bottom of a steep curve in the road. The evidence does not show conclusively that appropriate signs and/or flagman were located far enough before the highway stop site so as to give adequate reaction time to normally traveling vehicles, including heavy trucks. A third example is whether defendant should have provided an adequate roadside recovery area in these circumstances, as there was no recovery area on the right into which the runaway truck could maneuver instead of hitting the stopped Hale truck.
The affidavit of the foreman, defendant’s sole evidence submitted in support of the motion for summary judgment, does not pierce plaintiffs’ pleadings and furthermore does not stand uncontradicted. See, as controlling here, the cases cited in the non-precedential opinion of Fort v. Boone, 166 Ga. App. 290, 291 (304 SE2d 465) (1983). Moreover, in some respects it contains not facts but rather conclusions, which cannot be considered. OCGA § 9-11-56 (e); Vickers v. Chrysler Credit Corp., 158 Ga. App. 434, 440 (4) (280 SE2d 842) (1981); Morton v. Stewart, 153 Ga. App. 636, 643 (2) (266 SE2d 230) (1980). He did not even see the collision or the material circumstances especially concerning the flagman which existed at the time of or immediately preceding the occurrence.
I am authorized to state that Presiding Judge Deen, Judge Carley, and Judge Pope join in this dissent.